Citation Nr: 0727527	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  95-16 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for postoperative residuals of a left triple 
ankle arthrodesis performed at a Department of Veterans 
Affairs Medical Center on January 18, 1990.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an injury to the cervical 
area at a Department of Veterans Affairs Medical Center on 
August 16, 2002.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an injury to the lumbosacral 
area at a Department of Veterans Affairs Medical Center on 
August 16, 2002.

4.  Entitlement to service connection for chronic respiratory 
disorder(s), diagnosed as chronic bronchitis and chronic 
obstructive pulmonary disorder, to include as due to mustard 
gas/Lewisite exposure.

5.  Entitlement to service connection for chronic disability 
involving numbness in the hands and left shoulder, to include 
as due to mustard gas/Lewisite exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran testified as to the issues on appeal at a Board 
hearing before a Veterans Law Judge at the RO in July 2005.  
However, the Veterans Law Judge who conducted that hearing is 
no longer with the Board.  The veteran was apprised of this 
fact in a letter from the Board dated in August 2007.  He was 
also informed that the law provides that the Veterans Law 
Judge who conducts a hearing in a case shall participate in 
the final determination of the veteran's or appellant's 
claim, and was asked whether he wished to exercise his right 
to testify at a new hearing before another Veterans Law 
Judge.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2006).  In his August 2007 response to the Board, 
the veteran indicated that he wished to testify at a hearing 
before a Veterans Law Judge to be held at the RO.

Based on the above, the case is remanded for the following 
action:

The RO must place the veteran's name on 
the docket for a Travel Board hearing 
before a Veterans Law Judge of the Board 
to be held at the RO.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

